          Case 1:13-cr-00424-KMW Document 124 Filed 06/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
                                                                      USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                      DOCUMENT
---------------------------------------------------------------X
                                                                      ELECTRONICALLY FILED
                                                                      DOC #: __________________
JESUS RIVERA,
                                                                      DATE FILED: June 17, 2021
                          Petitioner,

                                                                                13-CR-424 (KMW)
                                                                                18-CV-5252 (KMW)
                                                                                18-CV-5996 (KMW)
                                                                                16-CV-5238 (KMW)
                 v.                                                                 ORDER



UNITED STATES OF AMERICA,

                           Respondent.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        On June 15, 2021 Petitioner Jesus Rivera submitted a pro se document titled “Relation-

Back Amendment Pursuant [to] Fed. R. Civ. P. 15 And 28 U.S.C. § 2255.” (ECF No. 123.1)

        The Court notes that Rivera has been represented by Richard Barton.2




1
  Unless otherwise noted, all ECF citations refer to the criminal docket, United States v. Rivera, 1:13-CR-424
(KMW).
2
  The Court reiterates its statements in its June 15, 2021 Opinion & Order denying Rivera’s Rule 59(e) motion:

        “[B]ecause Rivera is represented by counsel, he cannot simultaneously represent himself pro se.
        Rivera is not entitled both to be represented by counsel and to make motions. See, e.g., Clark v.
        Perez, 510 F.3d 382, 395 (2d Cir. 2008). Accordingly, as long as Rivera is represented by
        counsel, he is not to communicate with the Court other than through counsel, except in the event
        that he wishes to communicate with the Court to discharge counsel. Should Rivera wish to
        represent himself, he should so inform his lawyer, and instruct counsel to move for leave to
        withdraw.”

(ECF No. 122.)
        Case 1:13-cr-00424-KMW Document 124 Filed 06/17/21 Page 2 of 2




       Mr. Barton shall consult with Rivera and file a letter, by July 9, 2021, addressing the

“Relation-Back Amendment Pursuant [to] Fed. R. Civ. P. 15 And 28 U.S.C. § 2255” document

and how Rivera would like to proceed.



       SO ORDERED.

 Dated: New York, New York
        June 17, 2021                                         /s/ Kimba M. Wood
                                                               KIMBA M. WOOD
                                                            United States District Judge




                                                2
